Examiner’s Amendment
In communication with Applicant’s Representative during Examiner Initiated Interview dated 07/28/21, Attorney for Applicant, Mr. Michael J. Curley, Registration Number 63,251, gave authorization for the following Examiner’s amendment.   





In Claim 1 at line 19, at the first word
	Delete “generate” and
Insert  –generate –

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMILY E LAROCQUE/Examiner, Art Unit 2182